Citation Nr: 1026088	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of pneumonia.  

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from February 2005 and April 2005 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  Although the claims file 
contains an appointment, on a VA Form 21-22 dated in 2004, of 
theJewish American Veterans Auxiliary, no representative from 
that organization was present at the hearing.  Rather, the 
Veteran was accompanied by J.P. at the hearing, who had assisted 
the Veteran with his claim but did not purport to be his 
representative or attorney and did not testify as a witness at 
the hearing.  The Veteran said at the hearing that he had 
experienced difficulty in communicating with his appointed 
representative organization throughout his current appeal.  He 
said he wished to go forward with the present hearing without 
representation, and, although he did not wish to revoke the 
appointment immediately, he said he was considering switching 
representatives in the future.

The Board notes that, in his October 2007 VA Form 9, the Veteran 
raises the contention that he was exposed to Agent Orange while 
in the military, and consequently suffers from diabetes and 
erectile dysfunction.  Such a claim has not been adjudicated by 
the RO, and is thus not before the Board for appellate 
consideration.  Therefore, the issue is referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for PTSD is herein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action is 
required by the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's Hepatitis C is 
causally related to his active military service, and cirrhosis of 
the liver was not manifested during or within one year after his 
separation from service. 

2.  During the January 2010 hearing before the Board, prior to 
the promulgation of a decision in the appeal, the appellant 
indicated that he wished to withdraw his claim of entitlement to 
service connection for residuals of pneumonia.


CONCLUSIONS OF LAW

1.  The Veteran's Hepatitis C was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met with regard 
to the issue of entitlement to service connection for residuals 
of pneumonia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In September 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  A March 2006 letter describes how VA determines 
disability ratings and effective dates.

The Board acknowledges that the content of the September 2004 
letter did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the April 2005 rating decision and December 2006 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence.  In 
addition, the Veteran has demonstrated through his testimony at 
the Travel Board hearing and submission of statements and 
additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  Finally, the claim was 
readjudicated in the December 2006 SOC after proper notice was 
sent.  Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of disability 
rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Moreover, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007).  Finally, the Veteran has not identified any evidence 
which he would have submitted if Dingess notice had been provided 
earlier.

With regard to VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
treatment records from the West Los Angeles VA Medical Center 
(VAMC), and private treatment records.  

The Board finds that a VA examination is not necessary to fulfill 
VA's duty to assist in this case.  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  (1)  whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no showing of Hepatitis C for more than 10 
years following the Veteran's separation from active service.  
Moreover, there are no competent medical opinions relating his 
Hepatitis C to inoculations during active service, and no other 
medical evidence of record suggests a causal relationship between 
the current Hepatitis C and active service.  Accordingly, an 
examination is not required here, even under the low threshold of 
McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cirrhosis of the liver, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

1.  Hepatitis C

The Veteran contends that his current Hepatitis C is related to 
active service.  Specifically, he contends that he contracted the 
virus from air gun inoculations administered during active 
service.  

The STRs are negative for any manifestation of Hepatitis or liver 
problems.  Specifically, the May 1975 separation examination is 
negative for liver problems, but does indicate that the Veteran 
had two tattoos.  There is no documentation of vaccinations or 
inoculations in the service records, although it is likely that 
immunizations were administered in some form.    

A September 2009 VAMC note indicates that the Veteran was 
diagnosed with Hepatitis C in 1986, 11 years after separation 
from service.  The disorder was discovered when he came down with 
jaundice.  However, there are no treatment records associated 
with the initial diagnosis.  

The first documentation of treatment for liver problems is a 
November 2001 note from the Veteran's primary care physician, Dr. 
K.Y.J.  The doctor noted that the Veteran had Hepatitis C and 
recently had a markedly elevated liver function test
(three times normal) with no cirrhosis.  The doctor ordered a 
liver biopsy, which was conducted in December 2001 at Whittier 
Hospital Medical Center.  The biopsy showed chronic Hepatitis C, 
Grade 2, Stage 2.  

A September 2004 VAMC note from the Veteran's psychologist states 
that the Veteran had significant problems with drugs and alcohol, 
but quit both over 10 years prior.  Additionally, the Veteran 
completed a Risk Factors for Hepatitis Questionnaire in April 
2005, wherein he stated that he had used intravenous drugs in the 
military and had tattoos.  

In May 2005, the Veteran had an abdominal ultrasound at the VAMC.  
It showed a hypoechoic mass within the posterior right hepatic 
lobe and mild hepatomegaly.  A CT scan was recommended and 
conducted in July, and showed an ill-defined mass in the 
posterior segment of the right liver lobe, suspicious for 
malignancy/ hepatocellular carcinoma.  Risk factors for Hepatitis 
C were listed as tattoos and intemperate alcohol use.  An MRI 
study of the liver conducted in October 2005 showed a hemangioma 
in the right lobe of the liver, with no cirrhosis.  

An October 2007 VAMC treatment note from the Veteran's 
psychiatrist indicates the Veteran was advised by a private 
physician to go on interferon for his type C Hepatitis, and that 
the Veteran had returned to the VAMC liver clinic for treatment 
and to discuss taking interferon.  

In December 2007, the Veteran had another ultrasound which showed 
no definite evidence of cirrhosis, and showed the right lobe 
posterior segment mass previously diagnosed as a hemangioma via 
MRI.  

A December 2009 VAMC note states that the Veteran had declined to 
take interferon for his Hepatitis C, but that he continued to go 
to the liver clinic for regular follow-up.  

At the January 2010 Board hearing, the Veteran testified that he 
drank while in active service and thereafter until 1986, and also 
used intravenous drugs in the 1980s for four years.  


Based on the foregoing evidence, the Board finds that the weight 
of the evidence is against a grant of service connection for 
Hepatitis C.  

In analyzing this case, the Board has first considered the one-
year-post-service presumptive provision for diseases listed in 
38 C.F.R. § 3.309(a).  While cirrhosis is listed under that 
regulation, there is no evidence that the Veteran had liver 
problems within one year following his separation from service.  
Therefore, the Board finds that there is no evidence that he had 
a liver disorder during service or within his first post-service 
year, and thus, the presumption in section 3.309(a) does not 
apply.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his symptoms of jaundice and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The Veteran's Hepatitis C infection is not capable of lay 
observation; rather, detection of the infection requires clinical 
evaluation, blood tests, biopsies, and ultrasounds.  However, 
even if the symptoms of the infection were found to be capable of 
lay observation, and thus his statements considered to constitute 
competent evidence, the Board finds that the evidence is not 
credible.  The STRs show no evidence of any liver problems or 
related symptoms during service.  Following service, there was no 
documentation of a hepatitis infection until 2001, more than 25 
years after his separation from service, and the Veteran contends 
he was diagnosed with the disorder in 1986, 11 years following 
separation from service.  While he is clearly sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for 25 years following his military 
discharge is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry v. Brown, 
7 Vet. App. 59 (1994).  Accordingly, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.  Moreover, the Veteran has a number of 
risk factors for Hepatitis C, such as tattoos, intravenous drug 
use, and alcohol abuse.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's Hepatitis C 
was incurred during active service.  Accordingly, the benefit-of-
the-doubt doctrine is inapplicable in the final analysis, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.

2.  Pneumonia

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant withdrew his appeal on the issue of 
entitlement to service connection for residuals of pneumonia, at 
the January 2010 Board hearing, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of this issue, and it is dismissed.


ORDER

Service connection for Hepatitis C is denied.

A request to reopen a claim of entitlement to service connection 
for residuals of pneumonia is dismissed.


REMAND

As discussed above, the Veterans Claims Assistance Act of 2000 
(VCAA) enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal of the 
PTSD issue at this time, preliminary review reveals that the 
information in the record before us is inadequate to make an 
informed determination, and discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that VA's duty to assist includes 
attempting to verify the Veteran's claimed stressor.

At the January 2010 Travel Board hearing, the Veteran testified 
that he had served primarily on the U.S.S. Kitty Hawk during 
active service.  He said that, in August or September 1972, 
shortly after the Veteran came on board, a fellow sailor with the 
last name "Goetz" was blown off the ship by the exhaust of an 
A-6 Intruder aircraft.  The Veteran was standing on the deck of 
the ship at the time.  He testified that, although a search was 
conducted, Goetz' body was not found.  The Board finds that VA's 
duty to assist includes attempting to verify the Veteran's 
claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U. S. Army and 
Joint Services Records Research Center 
(JSRRC) to determine whether they can verify 
an August or September 1972 incident 
involving a soldier with the last name Goetz 
on the U.S.S. Kitty Hawk.  The response from 
the JSRRC, including a negative one, should 
be associated with the claims file.

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the Veteran 
and his representative should be furnished an 
SSOC and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


